Citation Nr: 0007959	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  92-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a history of 
impingement of the right shoulder, status post repair 
(major), currently evaluated as 20 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescence rating under the provisions of 38 C.F.R. § 4.30 
beyond April 30, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
February 1995 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which granted a temporary total 
convalescent rating from November 28, 1994, to April 30, 
1995, under the provisions of 38 C.F.R. § 4.30 based upon 
hospitalization and surgery at a VA medical facility in 
November 1994.

This appeal also arises from a March 1998 rating action, 
which confirmed the schedular 20 percent evaluation in effect 
for a history of impingement of the right shoulder, status 
post repair (major). 

A hearing was conducted before a member of the Board sitting 
at Washington, D.C., in June 1998.  The member of the Board 
who held the hearing is making the decision in this case and 
is the signatory to this decision.

In September 1998, the Board remanded this case to the RO for 
additional development of the evidence.  As previously stated 
in the September 1998, the veteran during the June 1988 
hearing raised the issue of whether a timely notice of 
disagreement has been submitted regarding the March 1993 
rating action which denied an increased rating for the right 
shoulder disorder.  This issue is referred to the RO for 
appropriate action.  

The issue of entitlement to an increased rating for a history 
of impingement of the right shoulder, status post repair 
(major) is the subject of the remand portion of this 
decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect a history of impingement 
of the right shoulder, status post repair (major), evaluated 
as 20 percent disabling.

3.  The veteran underwent surgery for his service-connected 
right shoulder disability in November 1994 and convalescence 
is reasonably shown to have been necessitated through May 31, 
1995.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following surgery in November 1994, 
through May 31, 1995, but no longer, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(A)  Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)  Surgery necessitating at least one 
month of convalescence

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) 

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

(b) A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond 
the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months 
period may be made under paragraph (a) 
(2) or (3) of this section upon approval 
of the Adjudication Officer.

Service connection is in effect for a history of impingement 
of the right shoulder, status post repair (major), evaluated 
as 20 percent disabling.

The evidence shows that the veteran was hospitalized at a VA 
facility on November 28, 1994 for complaints of progressively 
worsening right shoulder pain for eleven years.  The veteran 
reported that the pain interfered with his work as a cook.  
The pre-operative diagnosis was right shoulder impingement 
syndrome, possible rotator cuff tear.  On examination, the 
veteran had decreased internal rotation and tender range of 
motion of the acromioclavicular joint with abduction greater 
than 30 degrees.  The rotator cuff had normal strength with 
the exception of abduction.  Examination was limited to 
secondary pain.  There was a positive impingement sign.  The 
neurovascular was intact.  The magnetic resonance imaging 
(MRI) scan showed chronic changes in the supraspinatus 
tendon.

While hospitalized, the veteran underwent an acromioplasty, 
distal clavicle excision and rotator cuff repair.  Post-
operatively, the veteran was afebrile and received forty-
eight hours of antibiotics.  During his period of 
hospitalization, he was instructed to elbow and wrist 
exercises and also pendulum exercises.  He was also 
instructed not to abduct the arm greater than 20 degrees and 
only to allow that during pendulum exercises.  This was 
explained to the patient in terms that he demonstrated he 
understood.

The veteran was discharged home on December 2, 1994, with 
medications and that he should return for a follow up 
evaluation in the Orthopedic Clinic in one week.  It was also 
noted that he would receive physical therapy starting next 
week at the VA.  The veteran was instructed to keep a sling 
on at all times except when doing pendulum, elbow and wrist 
exercises and that he should return to the emergency room 
with any questions.  It was noted that the veteran's entire 
right upper extremity was not to be used outside of 
prescribed physical therapy exercises for a period of four 
months.  It was also noted that the period may be extended 
depending on his progression of therapy.  It was emphasized 
again that the veteran could not use his right upper 
extremity for four months.  The discharge diagnosis was 
status-post acromioplasty, distal clavicle excision, and 
rotator cuff repair.

A VA outpatient treatment record dated on January 24, 1995, 
revealed that the surgical wound of the right shoulder was 
healed and that the veteran was doing well.  The veteran was 
instructed to return in 6 weeks.

A VA physical therapy progress report dated on February 28, 
1995, noted that the veteran reported complaints of increased 
pain in his right shoulder and that he described a "knot" 
sensation in the joint.  He mentioned that that his shoulder 
sometimes locked up and that he has to move his arm in order 
to "unlock it."  He stated that he experienced difficulties 
with his activities of daily living, such as reaching over 
his head, raising his arm away from his side and reaching 
behind his back.  On examination, active range of motion of 
the right shoulder was 100 degrees on flexion, 90 degrees on 
abduction, and 20 degrees on external rotation.  It was noted 
that the goals were to increase active range of motion and 
that strength was being met.

In a VA physical therapy progress report dated on March 3, 
1995, it was noted that strength in the deltoid was greatly 
improved.  It was noted that the veteran's complaints of 
locking were taken into consideration, but that this did not 
occur at the clinic.  The veteran was instructed to return to 
physical therapy in approximately 2 weeks due to distance to 
travel.

A VA outpatient treatment record dated on March 7, 1995, 
showed that the veteran was doing well with physical therapy.  
On examination, the veteran's wound of the right shoulder was 
well healed and his motor strength was 5/5.  The diagnostic 
impression was status-post acromioplasty.  The examiner 
recommended that the veteran continue physical therapy for 
approximately 2 months and that he return for a follow-up 
evaluation in approximately 2 months.  The examiner stated 
that the veteran may return to work as tolerated.

In a VA physical therapy progress report dated on April 4, 
1995, it was noted that right shoulder flexion was 0 to 135 
degrees; extension of the right shoulder was 0 to 47 degrees; 
abduction of the right shoulder was 0 to 108 degrees; 
adduction of the right shoulder was from 0 to 45 degrees; 
horizontal flexion of the right shoulder was from 0 to 30 
degrees; external rotation of the right shoulder was 0 to 38 
degrees; and internal rotation was 0 to 40 degrees.  It was 
reported that range of motion was less than normal and 
strength was 4/5 with poor endurance and 3+'5 with internal 
rotation.  

It was also noted that the veteran appeared to be following 
the recommended home program and that his muscle strength 
improved, but he had poor endurance.  His program was 
increased to include more repetitions with small weights and 
he was instructed in resistive type exercises for the cuff.  
The goals included increasing range of motion to within 
normal limits, improving strength in shoulder and cuff 
muscles, and improve endurance in muscles of the shoulder and 
cuff.  The veteran was instructed to change to hot packs with 
interferential stimulation and continue exercise program for 
home for approximately 2 weeks.  The physical therapist noted 
that the veteran was doing well for being status post surgery 
for approximately 4 months, which the veteran was 
cooperating, and she felt that the veteran will reach his 
goals in approximately 2 months.  It recommended that the 
veteran continue physical therapy.

A VA outpatient treatment record dated on April 13, 1995, 
included a diagnosis of acromioplasty and rotator cuff of the 
right shoulder.  The examiner recommended that the veteran 
perform duties as cook.  The examiner stated that the veteran 
should not lift more than 25 pounds or reach over his head 
with right arm for approximately 2 months.

In a VA outpatient treatment record dated on May 9 ,1995, it 
was noted that the veteran was given a release for his job 
that he was able to lift 25 pounds.  It was also noted that 
the veteran's job required him to lift approximately 100 
pounds and that he was on temporary disability with VA.  The 
examiner stated that the veteran may work with restrictions, 
but that he should not lift more than 25 pounds.  The 
examiner recommended that the veteran return for another 
evaluation in approximately 3 months.

A VA physical therapy progress report dated on May 18, 1995, 
notes that the veteran reported complaints of having trouble 
getting his arm to do everything that he wanted it to do so 
that he used his left arm when necessary.  He complained of 
pain and lack of coordination.  On examination, range of 
motion of the right shoulder was within full limits with 
rotation limited only.  External rotation was 0 degrees to 60 
degrees and internal rotation was 0 degrees to 30 degrees.  
Arms were 90 degrees on abduction, flexing elbows and 
touching the tip of his nose.  Strength was 4/5 except for 
internal rotation, which was - 4/5.  It was noted that the 
veteran was very cooperative; that he was following an active 
and resistive exercise program for the right shoulder; and 
that the veteran understood that he should increase the 
repetitions to a very high number keeping the weight.  It was 
reported that the veteran was performing coordination 
exercises as a home program and that he was tested for 
kinesthesia, which was somewhat less than normal.  The goals 
included increasing kinesthesia and coordination, increasing 
endurance of musculature of the right shoulder and 
maintaining range of motion.  

The physical therapist recommended the veteran for a two week 
trial of transcutaneous electrical nerve stimulation (TENS) 
for pain control; that the veteran continue home exercise 
program as outlined above; and that he return to physical 
therapy in two weeks for a follow-up evaluation.  The 
rehabilitation potential was reported as good.  The veteran 
had good range of motion limitation that may or may not be 
permanent due to the type of surgeries that he underwent; 
that his strength was good; that he was limited to lifting 25 
pounds; that the endurance of the muscles about the right 
shoulder was poor; and that the coordination was mildly 
lacking about the shoulder, but that the veteran was 
cooperative and was expected to follow instructions.

In a VA progress therapy report dated on June 1, 1995, the 
physical therapist noted that the veteran had received 23 
physical therapy treatments of hot packs, ultrasound and 
massage and post surgical exercise program, and more recently 
TENS trial.  The physical therapist stated that the veteran 
had made good progress and he was now ready to graduate to 
resistive training for strength and endurance.  The physical 
therapist recommended that the veteran be discharged from 
physical therapy because he had reached the maximum benefit 
from physical therapy.  The physical therapist stated that 
the veteran may benefit from kinesitherapy since they have 
exercise equipment for resistive training and he may also 
benefit from a permanent issue of a TENS unit for home 
program of pain control.  She said that the veteran should 
discontinue physical therapy and hopefully start 
kinesitherapy.

A VA outpatient treatment record dated on June 2, 1995, noted 
that the veteran was seen for complaints of right shoulder 
and right inguinale pain and that he requested a TENS unit.  
The examiner noted that the veteran had lost 3 pounds and 
that he was not in any acute distress. 

Another VA outpatient treatment record dated on June 2, 1995, 
indicated that the veteran was status post rotator cuff 
repair; that the veteran had received maximum benefit from 
physical therapy; and that kinesitherapy was recommended for 
home pain control with TENS unit.  It was also indicated that 
the veteran reported complaints of right inguinale groin 
pain.  The diagnoses included right groin spasm and status 
post rotator cuff. He continued to be treated at the VA for 
several disorders to include right shoulder complaints.

In a Report of Contact dated in November 1995, it was noted 
that the veteran had called to see if anyone had heard 
anything from New Orleans regarding his request for a 
statement from a VA physician stating that he could lift 90 
pounds so that he could go to work for the Strickland Youth 
Center as a cook.  It was also noted that the VA physician 
called and said that he could not give the veteran a 
statement saying he could lift 90 pounds until he saw him on 
his next clinic visit.  This information was given to the 
veteran on November 20, 1995.

During the veteran's hearing in June 1998, he testified that 
he experienced pain and locking in his right shoulder and 
that he had difficulty bathing and performing daily tasks due 
to pain.  He stated that he was unable to return to work as a 
cook for a catering service because he was unable to lift the 
required weight.  He stated that he was hired by another 
organization in January 1996.

A statement from a catering service dated in February 1999 
notes that the veteran was employed by the company from 
October 1991 to May 1995.  It was stated that the veteran 
worked as a cook at the U.S. Coast Guard Aviation Training 
Center Galley located in Mobile, Alabama; that the veteran 
was a valuable employee of his company and performed his 
duties very efficiently; that the veteran could not perform 
the duties that were outlined in his job description, 
specifically lifting items 30 pounds or more after his right 
shoulder; and that Speedy Catering had to find someone else 
to fill his position.

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his right shoulder 
disorder are considered to be competent evidence.  However, 
this evidence must be viewed in conjunction with the 
objective medical evidence and the pertinent law and 
regulations.

In this regard, the evidence shows that following the right 
shoulder surgery in November 1994, the veteran was involved 
in an extensive VA rehabilitation program.  The physical 
therapy records show that the veteran faithfully followed his 
therapy regime and there was some improvement in the right 
shoulder condition.  , On May 9, 1995, the veteran's 
physician stated the veteran could work with restrictions, 
but that he should not lift more than 25 pounds.  When seen 
on May 18, 1995, the physical therapist recommended the 
veteran for a two week trial of transcutaneous electrical 
nerve stimulation (TENS) for pain control; that the veteran 
continue home exercise program as outlined above; and that 
the veteran return to physical therapy in two weeks for a 
follow-up evaluation.  Accordingly, the Board concludes that 
with the benefit of the doubt being in favor of the veteran, 
he was still convalescing from the right shoulder through May 
1995.  As such, an extension of the temporary total 
convalescent rating through May 31, 1995, is warranted.  
38 C.F.R. § 4.30 (1999).

However, the evidence does not demonstrate that a temporary 
total convalescent rating beyond May 31, 1995, is warranted.  
When the veteran was seen on June 1, 1995, the physical 
therapist stated that the veteran had made good progress and 
that he was now ready to graduate to resistive training for 
strength and endurance.  The physical therapist recommended 
that the veteran be discharged from physical therapy since he 
had reached the maximum benefit from physical therapy.  
Likewise, when see at the outpatient clinic on June 2, 1995, 
the VA physician also stated that the veteran had received 
the maximum benefit from physical therapy.  

The Board is aware that as of June 1995, the strength in the 
right upper extremity had not returned to the degree required 
for him to return to work as a chief in the catering 
business.  His employer indicated that he was valuable 
employee but had to be left go because of the job 
requirements.  However, the issue is when did the veteran 
convalesce from the actual right shoulder surgery.  The Board 
is satisfied that convalescence was completed in May 1995.  
Subsequent to May 1995, the degree of disability associated 
with the right shoulder is contemplated the rating percentage 
in effect for that disorder. 


ORDER

An extension of a temporary total convalescent rating through 
May 31, 1995, under the provisions of 38 C.F.R. § 4.30, is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected right shoulder disability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Therefore, the Department 
of Veterans Affairs (VA) has a statutory obligation to assist 
him in the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

A review of the statement of the case reflects that the 
decision being appealed is dated in January 1999.  In this 
regard, the RO denied an increased rating for the right 
shoulder disorder in March 1998.  During the veteran's 
hearing in June 1998 he stated that he was disagreeing with 
that decision.  Thus, the decision being appealed in March 
1998.

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet.App. 202, 205 (1995) 
that it is improper to assign a particular disability rating 
where an examination merely recorded the veteran's range of 
motion at the time without considering his functional loss on 
use or due to flare-ups. See also Schafrath v. Derwinski, 1 
Vet.App. 589, 592-93 (1991).  In addition, the Court has 
stated that 38 C.F.R. § 4.45 (1998) applies to evaluating 
injuries of the joints and that an examination should 
consider the degree of additional range-of-motion loss due to 
pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, 8 Vet.App. at 207.

The most recent VA orthopedic examination for compensation 
purposes was conducted in February 1996.  Since that 
examination the veteran has been seen for right shoulder 
complaints, and in October 1998 underwent arthroscopic 
surgery on the right shoulder at a VA facility due to 
impingement syndrome.  

In view of these facts and in order to comply with the DeLuca 
case the Board The evidence shows that subsequent to this 
examination, the veteran has been receiving frequent ongoing 
VA and private treatment for right shoulder pain.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected right shoulder disability.

2.  The RO should request any additional 
treatment records from the VA medical 
facilities in Jackson, Mississippi, and 
Mobile, Alabama (identified as 
"Springhill"), covering the period from 
March 1999 to the present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of his 
service-connected right shoulder 
disability.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed.  The right 
shoulder should be examined for degrees 
of range of motion.  The examiner should 
also be asked to note the normal ranges 
of motion of the right shoulder.

Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the right 
shoulder should also be reported. A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration of all pertinent rating 
criteria and 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



